DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-15 and 17-18 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claim 1, (see Remarks pages 9-11 filed on 06/08/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Sadakane et al (US 2018/0348516) discloses laminated glass includes first and second glass plates to be arranged on the inside and the outside of a vehicle, respectively; an interlayer located between the first and second glass plates and bonded to the first and second glass plates; and a display area used for a head up display, including a region having a wedge shape in a cross section, a thickness at an upper end of the region in a vertical direction being greater than a thickness at a lower end of the region. A difference, Δt [mm], between a thickness of the laminated glass at a thickest portion in the display area and a thickness at a thinnest portion, and a difference, ΔTv [%], between a visible light transmittance of the laminated glass at the thickest portion in the display area and a visible light transmittance at the thinnest portion, satisfy a relation of ΔTv≥2.2Δt, (Para 0023-0099). However, Sadakane et al does not disclose in the affirmative, “an electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image to a viewer outside of the vehicle and configured to be transparent to a viewer inside of the vehicle, wherein the at least one image is not visible to a viewer inside of the vehicle; and a controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image.”
Further, the next closest prior art Ek (US 2013/0258213) discloses electronic display projection assembly that comprises an electronic display configured to display an image, and a transparent glass layer positioned on one side of the electronic display on which the image is displayed. A projection layer is located on a surface of the glass layer. A projecting layer is positioned between the electronic display and the glass layer, and comprises a plurality of microlenses for projecting the displayed image onto the projection layer. The projecting and projection layers may be located on either opposing sides of the transparent glass layer, or on the same side beneath the glass layer. A corresponding method of providing an image from an electronic display is also disclosed, (Para 0017-0033). However, Ek does not disclose in the affirmative, “an electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image to a viewer outside of the vehicle and configured to be transparent to a viewer inside of the vehicle, wherein the at least one image is not visible to a viewer inside of the vehicle; and a controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image.”
Finally, the next closest prior art Proano (US 2019/0166585) discloses X-ray imaging device includes a first wireless communication module coupled to a first set of antennas; a second wireless communication module coupled to a second set of antennas; and a controller that is coupled to the first wireless communication module and the second wireless communication module. The controller is configured to receive a first value for a wireless performance metric for the first wireless communication module while the X-ray imaging device is disposed in a current location, receive a second value for the wireless performance metric for the second wireless communication module while the X-ray imaging device is disposed in the current location, based on the first value and the second value, determine a first wireless communication function to be performed by the first wireless communication module, and cause the first wireless communication module to perform the first wireless communication function, (Para 0014-0058). However, Proano does not disclose in the affirmative, “an electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image to a viewer outside of the vehicle and configured to be transparent to a viewer inside of the vehicle, wherein the at least one image is not visible to a viewer inside of the vehicle; and a controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image.”
Therefore, the prior arts Sadakane et al, Ek and Proano alone or in combination do not render obvious in include the claimed feature in the affirmative, “an electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image to a viewer outside of the vehicle and configured to be transparent to a viewer inside of the vehicle, wherein the at least one image is not visible to a viewer inside of the vehicle; and a controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image.”

Dependent claims 2-5, 7-15 and 17-18 are allowed because of their dependency to claim 1 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677